In this cause Mr. Chief Justice WHITFIELD, Mr. Presiding Justice ELLIS and Mr. Justice BUFORD, are of the opinion that the judgment of the Criminal Court of Record should be affirmed, while Mr. Justice TERRELL, Mr. Justice BROWN and Mr. Justice DAVIS are of the opinion that the said judgment should be reversed. When members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed, therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton v. McClung, 47 Fla. 224, 37 So.2d R. 51, that the judgment of the Criminal Court of Record in this cause be and the same is hereby affirmed.
Affirmed.
WHITFIELD, C.J., ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.